Citation Nr: 1632149	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-34 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul Pension Center 


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from December 1965 to December 1969.  He died in September 2009.  The appellant in this case seeks recognition as his surviving spouse for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and appellant married in April 1970 and they never divorced. 

2.  The Veteran died in September 2009. 
 
3.  At the time of death, the Veteran and appellant were not cohabitating. 

4.  The appellant and the Veteran did not live together continuously for the duration of their marriage and the evidence of record suggest the appellant was at least partially at fault for the marriage separation.






CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving VA benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the VCAA have been satisfied.  In March 2010, VA notified the appellant of VA benefits for survivors of the Veteran.  VA also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

The appellant appeals the denial of recognition as the Veteran's surviving spouse for VA purposes.  

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014). 


For VA purposes, the term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of or procured by the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C.A. § 101(3) ; 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

The evidence shows that the Veteran and appellant married in April 1970 and they had three children together during the marriage.  They never divorced.  The Veteran died in September 2009.  At the time of death, the Veteran and appellant were not cohabitating.

The record shows that in May 1987 the Veteran petitioned for divorce due to irreconcilable differences.  He listed the date of separation as November 13, 1984.  

In his August 2002 claim for compensation, the Veteran reported that he was married but that he had been separated since November 1984 due to irreconcilable differences.  He reported that he did not live with his wife and listed his sister as his nearest relative.  In a May 2008 claim for compensation, the Veteran reported that he was divorced and that his marriage ended in 1984.  

An undated outpatient treatment record noted that the Veteran left his marriage because of infidelity.  During his April 2009 VA examination, the Veteran expressed that he married in 1971 and that he and his wife separated after 14 years of marriage because they could not deal with each other.  He stated that they could not divorce because they were strict Catholics.  At that time, he reported that since the separation he has had no contact with his wife at all.  A July 2009 outpatient treatment record noted that the Veteran was married but separated.  

The Veteran died in September 2009.  The death certificate listed the appellant as his wife.  In April 2010, the appellant claimed that she and the Veteran were married but separated three times.  She stated that the Veteran filed for divorce but never followed through with it because he wanted her to pay for it.  She stated that she received no child support or alimony from the Veteran.  

After review of the evidence of record, the Board finds that the appellant is not the Veteran's "surviving spouse" for VA purposes because she and the Veteran did not continuously cohabitate from the date of marriage to the date of his death.  Rather, the more probative evidence shows that while the appellant and Veteran married in 1970, they separated in November 1984 and remained separated until his death.  
Although the appellant claims that she and the Veteran lived together and that they planned to "grow old together," the Veteran's statements for treatment and compensation purposes prior to his death contradict these assertions.  These records show that the Veteran continued to report to VA that he was separated, that he had girlfriends throughout the years and that he continually listed his sister as his nearest relative.  

The Board is mindful that the appellant submitted a November 2009 utility bill addressed to the Veteran and 2010 mail listing the appellant's address for the Veteran's estate to show that they shared the same address.  The Board notes, however, that the death certificate lists the Veteran's residence as a different address and it was noted that he died at his residence.  VA records also show that the Veteran resided at a different address than that of the appellant.  

In June 2010, the appellant's sister submitted a statement asserting that she knew the appellant and Veteran as husband and wife for 14 years.  Another lay statement received in June 2010 by I.S. also noted that she knew the Veteran and appellant as a married couple.  The appellant's daughter expressed in a September 2010 letter that the Veteran planned to purchase a home for him and the appellant to live in, and that he planned to have a future with his family.  In a May 2015 statement from the appellant's neighbor, the ups and downs of the appellant's marriage to the Veteran were discussed.  

The Board, however, notes that the lay statements discussed above do not show continuous cohabitation.  Furthermore, the Board finds the Veteran's statements made for treatment and compensation purposes before his death are far more probative than the lay statements of record.  The statements made by the Veteran since the 1987 petition for divorce have remained consistent and some were rendered for purposes of medical treatment.  Such contemporaneous statements are far more probative as to the status of the Veteran's marital and/or living status than statements made solely in support of a monetary claim.  

After carefully considering the evidence of record, the Board finds that the appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  The Board finds that the most probative evidence clearly establishes that the appellant and the Veteran had not lived together continuously for the duration of their marriage.  In addition, it appears the appellant shared some fault in the marriage separation.  In light of the above, the Board finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt is inapplicable.  38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


